DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 3/5/2021 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “each of the ribs in the ribbed portion includes a surface parallel to the second slide surface”. It is unclear how a surface of each rib is parallel to the second slide surface. As shown in fig. 3, ribs 22 are slanted with respect to the second slide surface due to the narrowing thickness of the rib from the radially inner side to the radially outer side. Accordingly, no surface of the rib is parallel to the sliding surface. Paragraph 0046 states that the bottom surface 21a (or 421a) is parallel to the slide surface, however as best understood the bottom surface is part of the recess rather than part of the ribbed portion or ribs. For purposes of examination, it will be interpreted that the recesses are part of the ribbed portion.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gokan et al. (U.S. 8,302,752).
Regarding claim 1, Gokan discloses (figs. 1-2) A clutch device comprising: 
a first rotor 21 including a first slide surface (right side of 21 that slides on clutch plates 19); 
a second rotor 18 including a second slide surface (left side of 14 that slides on clutch plates 19) disposed axially apart from the first slide surface, the second rotor axially movable relative to the first rotor (engaged and disengaged); and 
a clutch plate (19 or 20) disposed between the first slide surface and the second slide surface, 
wherein the first rotor includes an opposite surface (left side of 21, fig. 2) axially opposite to the first slide surface, the opposite surface including 
a plurality of recesses circumferentially aligned, a ribbed portion radially extending between each adjacent pair of the plurality of recesses, and a coupling portion disposed radially outside the plurality of recesses, the coupling portion circumferentially extending such that each adjacent pair of ribs in the ribbed portion is coupled therethrough (see Examiner figure A for features of the opposite surface).


    PNG
    media_image1.png
    581
    446
    media_image1.png
    Greyscale

Examiner figure A: Annotated fig. 2 of Gokan.

Regarding claim 2, Gokan discloses (fig. 2) each of the plurality of recesses includes a bottom surface portion and a lateral surface portion, and the lateral surface portion is greater in height at a radially inner part thereof than at a radially outer part thereof (see Examiner figure B). 

    PNG
    media_image2.png
    391
    519
    media_image2.png
    Greyscale

Examiner figure B: Annotated figure 2 of Gokan.

Regarding claim 3, Gokan discloses (fig. 2) the ribbed portion reduces in height from radially inside to radially outside.1

Regarding claim 4, Gokan as best understood discloses (fig. 2) each of the ribs in the ribbed portion includes a surface (axial surface of the bottom portion) parallel to the second slide surface and a surface (previously mapped lateral surface) reducing in height from radially inside to radially outside. 
Regarding claim 5, Gokan discloses (fig. 2) the first rotor includes an annular region circumferentially extending on the opposite surface, and the annular region includes a first region (radially outer region beyond reference number 21 in fig. 2) provided with the plurality of recesses, and a second region (radially inner region near splines) not provided with the plurality of recesses. 

Regarding claim 7, Gokan discloses (fig. 2) the first rotor is a clutch center2, and the second rotor is a pressure plate3.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Kawatsu ‘526 discloses a multiple disk clutch with a plurality of ribs on a clutch center.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The lateral surface forms a side wall of the ribbed portion. Accordingly, as the lateral surface gets shorter from radially inside to radially outside, this also means that the ribbed portion reduces in height.
        2 21 described as a pressure receiving plate, which is not the pressure plate, thus corresponds to a clutch center.
        3 18 is described a s a “clutch inner member” and contains a “pressure applying plate portion” 18b, thus the clutch inner corresponds to a pressure plate.